DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-24 are allowed.
	Smith et al. (US 20160235380) teaches a method of performing a procedure on a breast of a patient includes compressing the breast of the patient with a paddle of an imaging system and performing an initial imaging procedure on the breast of the patient. The initial imaging procedure includes imaging the breast with an x-ray source at a first energy to obtain a first image and a second energy to obtain a second image. A composite image is generated from the first image and the second image and displayed. A region of interest on the composite image is targeted and a biopsy is performed.
Nagai (US 20160073988) teaches an X-ray detector acquires two X-ray detection data sets by counting X-ray photons, having transmitted the object, in at least two X-ray energy bands depending on a K absorption edge of an X-ray absorber taken into the object. The processing circuitry is configured to input information to specify the X-ray absorber, set the at least two X-ray energy bands based on the input information to specify the X-ray absorber and generate at least one frame of X-ray image data by data processing including subtraction processing of the two X-ray detection data sets. The X-ray absorber has been depicted in the at least one frame of the X-ray image data.
Tsuyuki et al. (US 20160113609) teaches an X-ray CT apparatus includes a calculator, a transmitter, a data acquisition unit, and a processor. The calculator calculates a difference between imaging time phases of a first contrast agent and a second contrast agent. The transmitter sends information on the difference between the imaging time phases to an injector. The injector injects the first contrast agent and the second contrast agent into the subject at different timings based on the information. The data acquisition unit scans a subject with X-rays at a predetermined imaging timing to acquire detection data corresponding to different X-ray energies. The processor analyzes the detection data acquired at the predetermined imaging timing to generate a plurality of images corresponding to the imaging time phases.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: acquiring first X-ray projection scan data, influenced by a contrast medium, of the breast tissue situated in an image field of the X-ray imaging system, resulting in contrast medium-influenced first X-ray projection scan data; reconstructing a first image data set based upon the contrast medium-influenced first X-ray projection scan data acquired; and determining, based upon the first image data set reconstructed, a current position of the lesion in relation to a reference coordinate system, the contrast medium- influenced first X-ray projection scan data being generated with X-ray photons having a photon energy above an absorption edge of the contrast medium, wherein the first image data set is based on exclusively high-energy X-ray projection scan data of the first X-ray projection scan data, the high-energy X-ray projection scan data being associated exclusively with X-ray photons having the photon energy an absorption edge of the contrast medium.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641